       Case 1:20-cv-01100-EPG Document 11 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     ANGEL RUIZ,                                      Case No. 1:20-cv-01100-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
            v.                                        COUNSEL, WITHOUT PREJUDICE
14
     JUNIOR FORTUNE, et al.,                          (ECF No. 5)
15
                        Defendants.
16

17

18          Angel Ruiz (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights action

19   filed pursuant to 42 U.S.C. § 1983.

20          On July 27, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF No.

21   5). Plaintiff asks for appointment of counsel because he is unable to afford counsel; because his

22   imprisonment will greatly limit his ability to litigate; because the issues involved in this case are

23   complex; because he has limited access to the law library; because he has limited knowledge of

24   the law; because a trial in this case will likely involve conflicting testimony; and because he has

25   made repeated efforts to obtain a lawyer.

26          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

28   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28
                                                       1
        Case 1:20-cv-01100-EPG Document 11 Filed 08/12/20 Page 2 of 2

 1   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 2   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 3   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 4           Without a reasonable method of securing and compensating counsel, the Court will seek

 5   volunteer counsel only in the most serious and exceptional cases. In determining whether

 6   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 7   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 8   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 9           The Court will not order appointment of pro bono counsel at this time. The Court has

10   reviewed the record in this case, and at this time the Court is unable to make a determination that

11   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

12   adequately articulate his claims.

13           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

14   pro bono counsel at a later stage of the proceedings.

15           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

16   bono counsel is DENIED without prejudice.

17
     IT IS SO ORDERED.
18

19       Dated:     August 11, 2020                               /s/
                                                             UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
